             Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 1 of 9 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )                  1:21-mj-0688
                      Pierre Burnett III,                         )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 22, 2021              in the county of                Marion           in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. § 841(a)(1) and (b)(1)(A)            Possession with Intent to Deliver Controlled Substances (Cocaine).
(ii)




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                               /s/ David Banas
                                                                                             Complainant’s signature

                                                                                     David Banas, Special Agent DEA
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
       WHOHSKRQH                  UHOLDEOHHOHFWURQLFPHDQV

Date:
             Date: 7/23/2021
                                                                                                Judge’s signature
                                                                            _______________________________
City and state:                      Indianapolis, Indiana                          Tim A. Baker, U.S. Magistrate Judge
                                                                             Tim A. BakerPrinted name and title
                                                                             United States Magistrate Judge
                                                                             Southern District of Indiana
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 2 of 9 PageID #: 3




                         AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, DEA Special Agent David Banas, being duly sworn under oath, state as follows:

                         Affiant Background and Purpose of Affidavit

       1.      I am a Special Agent with the Drug Enforcement Administration (DEA), United

States Department of Justice. I am an investigative or law enforcement officer within the meaning

of Section 2501(7) of Title 18, United States Code; that is, an officer of the United States who is

empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in

Title 18, United States Code, Section 2516.

       2.      I have been employed by the Drug Enforcement Administration (DEA) since 2019.

I am currently assigned to the DEA Indianapolis District Office Group 52, Indianapolis, Indiana,

and have been so assigned since August 2019. In connection with my official DEA duties, I

investigate criminal violations of the federal narcotics laws, including, but not limited to, Title 21,

United States Code, Sections 841, 843, 846, and 848. I have received special training in the

enforcement of laws concerning controlled substances as found in Title 21 of the United States

Code. I have testified in judicial proceedings and prosecutions for violations of controlled

substance laws. I also have been involved in various types of electronic surveillance and in the

debriefing of defendants, witnesses, informants, and others who have knowledge of the distribution

and transportation of controlled substances and of the laundering and concealing of proceeds from

drug trafficking in violation of Title 18, United States Code, Section 1956.

       3.      I have received training in investigations involving individuals transporting and

distributing cocaine, methamphetamine, marijuana, and heroin. I am familiar with the ways in

which drug traffickers conduct their business, including, but not limited to, their methods of

importing and distributing controlled substances, their use of telephones and digital display paging
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 3 of 9 PageID #: 4




devices, and their use of numerical codes and code words to conduct their transactions. I am

familiar with and have participated in all of the normal methods of investigation, including, but

not limited to, visual surveillance, the general questioning of witnesses, the use of informants, the

use of pen registers, the execution of search warrants, and undercover operations.

        4.       The statements contained in this Affidavit are based in part on my direct

involvement in this investigation; on my experience and background as a Special Agent with the

DEA; on information provided by and conversations held with other law enforcement officers,

including Special Agents/Task Force Officers of the DEA, officers of the Indianapolis

Metropolitan Police Department, and others described below; and on a review of reports and

database records. I have not included each and every fact that has been revealed through the course

of this investigation. I have set forth only the facts that sufficient to establish probable cause for

the issuance of the Complaint.

        5.       This affidavit is submitted in support of a criminal complaint charging Pierre

BURNETT III (date of birth xx/xx/1996) with Possession with Intent to Distribute Controlled

Substances (Cocaine), in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(A)(ii).



                                        Facts and Circumstances

        6.       In May 2021, Pierre BURNETT III became a target of an investigation by the DEA.

During the course of the investigation, law enforcement officers were able to determine that

BURNETT III lives at 6664 Maple Grove Drive, Indianapolis, Indiana, by personally observing

him leaving from this location.
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 4 of 9 PageID #: 5




        7.     On Thursday, July 22, 2021, at approximately 10:30 a.m., members of DEA

Chicago-High Intensity Drug Trafficking Area (CHIDTA) Group 52 and the Indianapolis Metro

Drug Task Force (MDTF) established surveillance at 6664 Maple Grove Drive, Indianapolis,

Indiana.

        8.     At approximately 3:45 p.m., Detective Dale Young observed BURNETT III exit

the apartment door for 6664 Maple Grove Drive with a black trash bag. Detective Young observed

that the trash bag had multiple rectangular sized objects or bricks within the bag. Based on his

training and experience, Det. Young believed the trash bag contained contraband.

        9.     Detective Young observed BURNETT III place the black trash bag into a red

Dodge Ram 350, bearing Indiana license plate TK548OBN, get into the driver's seat, and depart

the parking lot. BURNETT III was the sole occupant. According to the Indiana Bureau of Motor

Vehicles, the red Dodge Ram 350 is registered to Derreck Burnett at 6823 Winnock Drive,

Indianapolis, Indiana. Through the course of the investigation, it was determined that Derreck

Burnett, who is deceased, was BURNETT III’s father.

        10.    At approximately 3:55 p.m., BURNETT III was observed leaving the Indy Smoke

Time at 6034 E. 82nd Street, Indianapolis, Indiana. At approximately 4:03 p.m., Indiana State

Police (ISP) Sergeant Jonathan Haugh observed the red Dodge Ram 350 speeding (55mph in a

30mph zone) as it travelled west on 86th Street in Indianapolis and attempted to conduct a traffic

stop at the intersection of East 86th Street and River Crossing Boulevard. Sergeant Haugh

deployed his emergency lights to conduct the stop; however, the red Dodge Ram 350 proceeded

to flee from Sergeant Haugh and assisting ISP Officers, headed generally northbound along River

Road.
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 5 of 9 PageID #: 6




       11.    The red Dodge Ram 350 continued to flee at a high rate of speed along River Road.

ISP officers discontinued the pursuit because BURNETT III almost struck three vehicles at an

intersection along the chase route. DEA Special Agent (SA) Matthew Holbrook was able to

determine that BURNETT III had an associated address on Cameron Ridge Way in the River Ridge

Apartments, which was in the direction where the Dodge Ram was traveling. Agents proceeded

to the River Ridge Apartments, where an MDTF member observed the red Dodge Ram 350 in

vicinity of 4825 Cameron Ridge Way.

       12.    Upon arrival of law enforcement, a concerned citizen advised ISP Officer

Christopher Ridgeway that he/she saw the driver of the red Dodge Ram 350 exit the vehicle and

throw two bags into bushes. Your affiant and Detective Sergeant Scott Brimer located a large

black trash bag and an orange backpack in the bushes approximately 30 feet in front of the red

Dodge Ram 350.

       13.    After locating the two bags, Officers and Agents initiated a search for BURNETT

III utilizing a K-9 unit. Your affiant, Officer Ridgeway, and Sergeant Haugh observed BURNETT

III drop a set of keys from the second-floor balcony of the apartment building located at 4825

Cameron Ridge Way. Officers and Agents pursued BURNETT III and detained BURNETT III

on the third-floor balcony of 4825 Cameron Ridge Way. Shortly thereafter, Sergeant Haugh

advised BURNETT III of his Miranda warnings, of which BURNETT III invoked on the scene.

       14.    Upon searching BURNETT III’s person, Detective Sergeant Scott Brimer located

two small clear plastic bags containing approximately 6.7 grams of a white powdery substance

(field test positive for cocaine), a black iPhone, and an undetermined amount of United States

Currency. The amount appeared in excess of $2000, as they were rubber banded in approximate

$1,000 increments.
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 6 of 9 PageID #: 7




       15.     Upon searching the black trash bag from near the Dodge Ram, your affiant located

a large undetermined amount of United States Currency, appearing to be approximately $100,000,

packaged in several rectangular shapes and banded in the same fashion as the currency found on

BURNETT III’s person. Also located were approximately 5 pounds (or, approximately 2.26

kilograms) of a white powdery substance (field test positive for cocaine) that was wrapped in

various packaging, consistent with the rectangular objects observed initially by Detective Young

at 6664 Maple Grove.

       16.     Upon searching the orange backpack, your affiant located multiple plastic bags

containing approximately 9 pounds (or, approximately 4.08 kilograms) of a white powdery

substance (field test positive for cocaine). The cocaine was wrapped in various packaging of

approximately one-kilogram bricks each, as well as other packaging methods. Your affiant also

located approximately 180.0 grams of an off-white rock like substance which appeared to be

cocaine base (field test positive for cocaine). The combined weight of the powder cocaine found

in the black trash bag and orange backpack was approximately 14.0 pounds (or, approximately

6.34 kilograms). Detective Young noted that the black trash bag appeared to be the same one he

observed BURNETT III carrying out of the apartment and place into the red Dodge Ram 350.

       17.     Law enforcement seized the red Dodge Ram 350 and conducted an inventory.

During the course of the inventory of the contents of the red Dodge Ram 350, TFO Gabe Cuevas

located the following:

               - One (1) Glock 30, Gen 3, .45 caliber semiautomatic handgun, serial number

                  WFN327;

               - Black LG Flip Phone which was located in the center console;
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 7 of 9 PageID #: 8




               - A black bag containing a digital scale and numerous small green plastic

                  baggies which were located in the front passenger floorboard;

       18.     At approximately 4:54 p.m., Agents made contact with Netashia Grigley, the

individual listed on the lease at 6664 Maple Grove Drive, Indianapolis, Indiana. This was the

address from which law enforcement observed BURNETT III leave prior to the pursuit. Ms.

Grigley provided verbal consent to SA Matthew Holbrook and SA Sean Yauger to search 6664

Maple Grove Drive. Agents also obtained consent from an individual claiming to be paying rent

at the location. During the course of the consent search, the following items were found:

               - One (1) clear plastic bag containing approximately two grams of a white

                  powdery substance (field test positive for cocaine) which was located in the

                  laundry room;

               - One (1) white bottle of lactose which was located in the kitchen. Lactose is a

                  known cutting agent for the purpose of diluting controlled substances to

                  maximize distribution profits;

               - A kilogram press and parts which were located in the right bedroom. The

                  press was consistent with the shape of the cocaine bricks recovered;

               - A black scale which was located in the kitchen;

               - Two black scales which were located in the left bedroom;

               - One (1) box of latex gloves which was located in a sitting area off the kitchen;

               - Three (3) rolls of black tape which were located in a sitting area off the

                  kitchen;

               - Clear plastic bag containing assorted rubber bands which was located in a

                  sitting area off the kitchen;
   Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 8 of 9 PageID #: 9




              - Grey air purifying respirator which was located in a sitting area off the

                  kitchen.

       19.    At approximately 7:20 p.m., Agents and Detectives served a State of Indiana

Search Warrant for BURNETT III’s apartment located at 4623 Cameron Ridge Drive, Apt. 138,

Indianapolis, Indiana under Cause No. 49D24-2107-MC-022602. BURNETT III is the

leaseholder. During the course of the Search Warrant, the following items were found:

              - One (1) cylindrical metallic press which was located in the kitchen by SA

                  Sean Yauger;

              - Various documents in BURNETT’s name located throughout the residence by

                  SA Sean Yauger.

       20.    All events occurred in the Southern District of Indiana.
  Case 1:21-mj-00688-TAB Document 2 Filed 07/23/21 Page 9 of 9 PageID #: 10




                                           Conclusion and Request


       21.     Based upon my training and experience and the facts set forth herein, I respectfully

submit that there is probable cause to believe that, on July 22, 2021, in Indianapolis, Indiana, Pierre

BURNETT III committed the offense of Possession with Intent to Distribute Controlled

Substances (Cocaine), in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(A)(ii). Accordingly, I request the Court issue a criminal complaint charging BURNETT III

with these offenses and issue a warrant for his arrest.



                                                     s/ David Banas
                                               David Banas, Special Agent
                                               Drug Enforcement Administration

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1, by
telephone.


                                                       _______________________________
    Date: 7/23/2021
                                                          Tim A. Baker
                                                          United States Magistrate Judge
                                                          Southern District of Indiana
